Case: 1:18-cv-02929-SO Doc #: 37 Filed: 06/26/19 1 of 2. PageID #: 703




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



TONYA CLAY, et al.,                            )      Case No.: 1:18 CV 2929
                                               )
       Plaintiffs                              )
                                               )
       v.                                      )      JUDGE SOLOMON OLIVER, JR.
                                               )
CUYAHOGA COUNTY, et al.,                       )
                                               )
       Defendants                              )      STATUS CONFERENCE ORDER



       The court held a telephonic status conference with counsel for Plaintiffs and counsel for

Defendant Cuyahoga County (the “County”) in the above-captioned case on June 25, 2019, at 10:15

a.m. Counsel for Defendant MetroHealth System (“MetroHealth”) was not present. However,

counsel for the County stated that he had spoken to Counsel for MetroHealth prior to the conference,

and counsel for MetroHealth had indicated that it was not necessary for him to attend the telephonic

conference.

       Counsel for the parties notified the court that, although they had come to an agreement on

a joint correctional expert, the parties reached an impasse in the negotiation with respect to certain

parts of the agreement to retain the expert. They jointly requested that the court refer the case to

Magistrate Judge Baughman, the Magistrate Judge assigned to the case, to mediate the remaining

issues. In particular, the parties are seeking the assistance of a Magistrate Judge in reaching an

agreement on certain aspects relative to the scope of the expert’s work and the ways in which his

work will be used. Counsel for the County indicated that MetroHealth had not objected to requesting
Case: 1:18-cv-02929-SO Doc #: 37 Filed: 06/26/19 2 of 2. PageID #: 704



a magistrate judge’s assistance in resolving these issues, but noted that counsel for MetroHealth may

also wish to be involved in the mediation. Counsel for the parties also notified the court about the

expert’s limited availability, and the parties’ desire to resolve these issues as soon as possible in

order to retain the expert.

        The court has conferred with Magistrate Judge Baughman, who stated that he will have his

Courtroom Deputy contact the attorneys that the parties indicated were the lead counsel relative on

this issue, Brendan D. Healy for the County and Jacqueline C. Greene for Plaintiffs. Magistrate

Judge Baughman indicated that his courtroom deputy will work with counsel for the parties to

arrange a date for a mediation to take place the week of July 8, 2019.

        IT IS SO ORDERED.


                                                       /S/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE



June 26, 2019




                                                 -2-
